COLEMAN, J.
Voorhees, Miller & Co. sued out an attachment against one S. J. McKissack, which was levied in December, 1892, upon certain personal property and sold by the sheriff. R. L. McKissack, the appellee, sued the sheriff in trover for the conversion of the property. There was evidence that prior and up to April, 1892, the plaintiff and S. J. McKissack, who weré brothers, did business as partners under the firm nanae of R. L. McKissack & Co., and there was evidence to the effect that on that day the firm was dissolved, S. J. McKissack buying out the interest of-R. L. McKissack, and continuing the business in his- own name. The property in controversy, after the dissolution, belonged to S. J. McKissack. The plaintiff testified that before the levy of the attachment, he purchased the property of S. J. McKissack and gave him credit for its full value upon an existing indebtedness. The defendant’s contention was, first, that the sale -to R. L. McKissack was fraudulent and void, and made to hinder-, delay and defraud creditors'; and second, that although there had been an apparent dissolution of the partnership in April, 1897, in fact, R. L. McKissack continued to be a member of the firm and equally liable for the debts of S. J. McKissack; that there was a mere change in the name of the- partnership, but none actually as to the members composing the firm. To establish the theory of the defendant, he propounded certain questions to B. F. Farmer, an attorney, to which the court sustained an objection, and which rulings are assigned as error. Prima, facie, what passed between Crawford' and the wit*445ness, the plaintiff being absent, was irrelevant and illegal. If the witness repeated the conversation to R. L. McKissack, the prima facie objection did not arise. The court sustained the objection upon the ground that the witness.received the information from R. L. McKissack in Ms capacity as attorney for S. J. McKissack. R. L. McKissack, the plaintiff, testified that Farmer was not in 1ns employment as an attorney at the time. In fact, he denied having any such conversation -with Farmer. The attorney himself, Farmer, did not claim that the conversations were privileged .upon the ground that he was the attorney of R. L. McKissack, but solely upon the ground that at the time he was the attorney of S. J. McKissack, the defendant in the attachment suit. S. J. McKissack is not a party to the present suit. The attorney for the defendant stated to the court the facts he expected to prove, and we can not conceive of any possible-injury to result to S. J. McKissack, the defendant in the attachment suit, from such facts.- The evidence shows affirmatively, we think, that the relation of attorney and client did not exist as between the plaintiff and the witness, and the statements were not entitled to be privileged. We are of opinion the court erred in not requiring the witness to answer.
There was no error in refusing the charges requested by defendant.—Skipper v. Reeves, 94 Ala. 407.
Reversed and remanded.